Citation Nr: 0924875	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-39 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk







INTRODUCTION

The Veteran served in the Nebraska Air National Guard from 
February 1964 to March 1968, including a period of active 
duty for training from May 1964 to September 1964.  
Subsequently he served in the Nebraska Army National Guard 
from August 1968 to February 1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).


FINDING OF FACT

The medical evidence of record does not show that the 
Veteran's hearing loss is related to military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to initial adjudication, a letter dated 
in June 2006 satisfied the duty to notify provisions.  See 
38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 
427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The 


Veteran's service treatment records, VA medical treatment 
records, and indicated private medical records have been 
obtained.  A VA examination was provided to the Veteran in 
connection with his claim.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of inactive duty for training (INACDUTRA) 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(23), (24) (West 2002); 38 C.F.R. § 3.6(a) 
(2008).  Presumptive periods, such as those pertaining to 
establishing service connection for hearing loss, do not 
apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  The Veteran's personnel records 
show that for VA purposes, the only period of eligible 
service is the Veteran's period of ACDUTRA from May 1964 to 
March 1968.  See Allen v. Nicholson, 21 Vet. App. 54, 57 
(2007) (finding that to establish basic eligibility for 
veterans benefits based on a period of duty as a member of a 
State's National Guard, a National Guardsman must have been 
ordered into Federal service by the President of the United 
States or must have performed "full-time duty" under the 
provisions of 32 U.S.C.A §§ 316, 502, 503, 


504, or 505); 10 U.S.C.A. § 12401 (West 2002); see also 38 
C.F.R. §§ 3.6, 3.7 (2008).  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The Veteran's medical records include an examination 
conducted in January 1964.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
0(10)
-
10(15)
LEFT
5(20)
0(10)
0(10)
-
10(15)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  The ASA results are the figures on the 
left of each column and are not in parentheses.  Since 
November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in 
parentheses.).

Thereafter, a February 1969 periodical audiological 
examination in the Nebraska National Guard showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
15
10
10
10
LEFT
-
15
5
10
10

A June 2005 medical report from a private physician stated 
that the Veteran did not report any tinnitus or increased 
hearing loss.

A September 2006 VA audiological examination was conducted 
and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
15
20
20
LEFT
5
5
5
10
55

The average pure tone threshold was shown as 15 decibels in 
the right ear and 18.75 decibels in the left ear.  Using the 
Maryland CNC word list, speech recognition was 100 percent in 
the right ear and 98 percent in the left ear.  Accordingly, 
hearing loss for the left ear is currently shown for VA 
purposes.  38 C.F.R. § 3.385.  The report stated that the 
Veteran's claims file and medical history had been reviewed 
and "based on the normal audiometric results from 1969, it 
is not likely that the [V]eteran's current hearing loss is a 
direct result of Military noise exposure."  The report 
provided that the rationale for the opinion given was:

Exposure to either impulse sounds or continuous 
exposure can cause a temporary threshold shift.  
This disappears in 16 to 48 hours after exposure 
to loud noise.  Impulse sounds may also damage the 
structure of the inner ear resulting in an 
immediate hearing loss.  Continuous exposure to 
loud noise can also damage the structure of the 
hair cells resulting in hearing loss.  If the 
hearing does not recover completely from a 
temporary threshold shift, a permanent hearing 
loss exists.  Since the damage is done when 
exposed to noise, a normal audiogram subsequent to 
the noise exposure would verify that the hearing 
had recovered without permanent loss.

A November 2006 letter from a private physician stated that a 
November 2006 audiological examination was conducted and pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
30
LEFT
5
5
5
20
55

The letter reported that the Veteran had "mild high 
frequency sensorineural hearing loss bilaterally" at that 
time.  Under the Maryland CNC word list, speech recognition 
was 100 percent in both ears.  The letter stated:

From [the Veteran's] history of being exposed to 
the noise of rifles and loud jet engine noise 
without the advantage of hearing protection 
devices while serving in the military from the mid 
1960's through the early 1970's, it is quite 
likely that this was the beginning of [the] 
hearing loss[.]

The medical evidence of record does not show findings of 
hearing loss for the right ear which can be considered a 
disability for VA purposes.  38 C.F.R. § 3.385.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Here, the competent and probative evidence shows the 
Veteran does not currently have hearing loss in his right ear 
that can be considered a disability for VA purposes and as 
such, service connection for right ear hearing loss is not 
warranted.

The medical evidence of record does not show that the 
Veteran's diagnosed hearing loss for his left ear is related 
to the Veteran's eligible military service from May 1964 to 
September 1964.  The Veteran's service medical records do not 
include any complaints or diagnoses of hearing loss.  Private 
medical records indicate that the Veteran did not have any 
complaints or diagnoses of hearing loss in June 2005.  While 
the Veteran has a current diagnosis of hearing loss in his 
left ear for VA purposes, there is no medical evidence of 
record that this was diagnosed prior to September 2006, more 
than 40 years after his eligible military service.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA 
did not err in denying service connection when the Veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).

In addition, there is no medical evidence of record that 
relates the Veteran's currently diagnosed left ear hearing 
loss to his eligible period of military service.  The 
September 2006 VA audiological examination report stated that 
the Veteran's left ear hearing loss was "not likely" 
related to his military service.  While the November 2006 
letter from a private physician stated that the Veteran had a 
"history of being exposed to the noise of rifles and loud 
jet engine noise without the advantage of hearing protection 
devices while serving in the military" and that "it is 
quite likely" the hearing loss began in service, there is no 
evidence that the private physician reviewed the Veteran's 
service treatment records prior to making this statement and 
it is not shown that the private examiner considered only the 
Veteran's eligible service of ACDUTRA service from May 1964 
to September 1964.  As such, the November 2006 letter from a 
private physician does not provide competent medical evidence 
which relates the Veteran's currently diagnosed left ear 
hearing loss to his eligible military service.  In contrast, 
the September 2006 VA audiological examination cited the lack 
of evidence in the Veteran's service treatment records and 
stated that the damage is done when exposed to noise and a 
normal audiogram subsequent to the noise exposure would 
verify that the hearing had recovered without permanent loss.

The statement of the Veteran alone is not sufficient to prove 
that the currently diagnosed left ear hearing loss is related 
to military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As he is not a physician, 
the Veteran is not competent to make a determination that his 
currently diagnosed left ear hearing loss is related to 
military service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Accordingly, there is no competent medical evidence that 
relates the Veteran's currently diagnosed left ear hearing 
loss to military service.  As the Veteran does not have 
hearing loss in his right ear for VA purposes and there is no 
medical evidence to relate the Veteran's currently diagnosed 
left ear hearing loss to his eligible period of military 
service, service connection for bilateral hearing loss is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


